


Amendment N°8
to the Airbus A330/A350XWB Purchase Agreement
Dated as of January 31, 2008
Between
AIRBUS S.A.S.
And
HAWAIIAN AIRLINES, INC.
This Amendment N°8 (hereinafter referred to as the “Amendment”), entered into as
of May 1, 2013, between Airbus S.A.S., organized and existing under the laws of
the Republic of France, having its registered office located at 1, Rond-Point
Maurice Bellonte, 31700 Blagnac, France (hereinafter referred to as the
“Seller”), and Hawaiian Airlines, Inc. a corporation, organized and existing
under the laws of the State of Delaware, United States of America, having its
principal corporate offices located at 3375 Koapaka Street, Ste. G-350,
Honolulu, Hawaii, 96819, USA (hereinafter referred to as the “Buyer”).
WITNESSETH
WHEREAS, the Buyer and the Seller have entered into an Airbus A330/A350XWB
Purchase Agreement dated as January 31, 2008, which agreement, as previously
amended by and supplemented with all exhibits, appendices, and letter agreements
and amendments, including Amendment No. 1 dated as of June 26, 2008, Amendment
No. 2 dated as of November 27, 2009, Amendment No. 3 dated as of March 3, 2010,
Amendment No. 4 dated as of August 3, 2010, Amendment No. 5 dated as of
November 22, 2010, Amendment No. 6 dated as of November 14, 2011 and Amendment
No. 7 dated as of May 23, 2012 (collectively, the “Agreement”) relates to the
sale by the Seller and the purchase by the Buyer of certain aircraft, under the
terms and conditions set forth in said Agreement;
WHEREAS, capitalized terms used herein and not otherwise defined herein will
have the meanings assigned to them in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Amendment;
and
WHEREAS, the Buyer and the Seller wish to amend certain terms of the Agreement
as set forth herein;

1. Amendment No.8.DOCX        Page 1/4


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




NOW, THEREFORE, IT IS AGREED AS FOLLOWS:
1.DELIVERY SCHEDULE
1.1    One A330-200 Aircraft previously identified as Aircraft No. 15 with an
A330-200 Scheduled Delivery Quarter of 4th Quarter 2014 is rescheduled to become
Aircraft No. 14 with an A330-200 Scheduled Delivery Quarter of 2nd Quarter 2014.
1.2    The delivery schedule set forth in Clause 9.1.1 of the Agreement with
respect to the A330-200 Aircraft is hereby deleted in its entirety and replaced
with the following between the QUOTE and UNQUOTE:
QUOTE
Aircraft N°1*    2nd Quarter 2011
Aircraft N°2    4th Quarter 2011
Aircraft N°3    1st Quarter 2012
Aircraft N°4*    2nd Quarter 2012
Aircraft N°5    2nd Quarter 2012
Aircraft N°6    1st Quarter 2013
Aircraft N°7**    1st Quarter 2013
Aircraft N°8    2nd Quarter 2013
Aircraft N°9**    2nd Quarter 2013
Aircraft N°10*    4th Quarter 2013
Aircraft N°11    1st Quarter 2014
Aircraft N°12**    1st Quarter 2014
Aircraft N°13*    2nd Quarter 2014
Aircraft N°14**    2nd Quarter 2014
Aircraft N°15*    4th Quarter 2014
Aircraft N°16*    [**]
Aircraft N°17**    [**]
Aircraft N°18**    [**]
* Indicates an A330-200 [**] (Aircraft N°1 [**] pursuant to Amendment No. 3,
Aircraft N°4, N°10, N°13, N°15 and N°16 [**] pursuant to Amendment No. 5)
** Indicates an A330-200 [**] (Aircraft N°17 [**] pursuant to Amendment No. 5,
Aircraft N°7, N°9, N°12, N°14 and N°18 [**] pursuant to Amendment No. 6)
UNQUOTE

1. Amendment No.8.DOCX        Page 2/4


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------




1.3    The A330-200 Aircraft identified in Clause 9.1.1 of the Agreement (as
amended by this Amendment) as Aircraft N°14 and with a 2nd Quarter 2014 A330-200
Scheduled Delivery Quarter will have a Scheduled Delivery Month of June 2014.
The Scheduled Delivery Months for Aircraft N°1 through Aircraft N°13 are April
2011, October 2011, March 2012, April 2012, May 2012, Feb 2013, March 2013,
April 2013, June 2013, November 2013, January 2014, February 2014 and April
2014, respectively.
2.    [**]
3.    EFFECT OF THE AMENDMENT
3.1    The provisions of this Amendment are binding on both parties upon
execution hereof and payment of the Predelivery Payments as set forth in
paragraph 2 above. The Agreement will be deemed to be amended to the extent
herein provided, and, except as specifically amended hereby, will continue in
full force and effect in accordance with its original terms. This Amendment
supersedes any previous understandings, commitments, or representations
whatsoever, whether oral or written, related to the subject matter of this
Amendment.
3.2    Both parties agree that this Amendment will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Amendment will be
governed by the provisions of said Agreement, except that if the Agreement and
this Amendment have specific provisions that are inconsistent, the specific
provisions contained in this Amendment will govern.
4.    CONFIDENTIALITY
This Amendment is subject to the confidentiality provisions set forth in
Clause 22.9 of the Agreement.
5.    COUNTERPARTS
This Amendment may be signed in separate counterparts. Each counterpart, when
signed and delivered (including counterparts delivered by facsimile
transmission), will be an original, and the counterparts will together
constitute one and the same instrument.

1. Amendment No.8.DOCX        Page 3/4


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------






If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below.
Very truly yours,
AIRBUS S.A.S.
By:     /s/ Patrick de Castelbajac    
Name: Patrick de Castelbajac    
Title: Vice President Contracts    
Accepted and Agreed
Hawaiian Airlines, Inc.
By:     /s/ SCOTT TOPPING    
Name: SCOTT TOPPING    
Title: Executive Vice President,    
Chief Financial Officer & Treasurer

1. Amendment No.8.DOCX        Page 4/4


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential